Name: Commission Regulation (EEC) No 652/91 of 15 March 1991 concerning the stopping of fishing for cod, haddock, whiting, plaice, common sole, hake, anglerfish and sprat by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 19. 3 . 91 Official Journal of the European Communities No L 72/31 COMMISSION REGULATION (EEC) No 652/91 of 15 March 1991 concerning the stopping of fishing for cod, haddock, whiting, plaice, common sole, hake, anglerfish and sprat by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3926/90 of 20 December 1990 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1991 and certain conditions under which they may be fished (3), provides for cod, haddock, whiting, plaice, common sole, hake anglerfish and sprat quotas for 1991 ; The quotas of cod in the waters of ICES divisions III a Skagerrak, VII a and VII b, c, d, e, f, g, h, j, k, VIII, IX, X ; CECAF 34.1.1 (EC-zone), of haddock in the waters of ICES divisions III a and Illb, c, d (EC-zone), of whiting in the waters of ICES divisions III a, VII a and VII b, c, d, e, f, g, h, j, k, of plaice in the waters of ICES divisions III a Skagerrak, VII a and VII h, j , k, of common sole in the waters of ICES divisions III a, III b, c, d (EC-zone), VII a, VII h, j, k, and VIII a, b, of hake in the waters of ICES divisions Vb (EC-zone), VI, VII, XII, XIV (*) and VIII a, b, d, e, of anglerfish in the waters of ICES divisions V b (EC-zone), VI, XII, XIV and VII and of sprat in the waters of ICES division VII d, e allocated to the Netherlands for 1991 are deemed to be exhausted. i Fishing for cod in the waters of ICES divisions III a Skagerrak, Vila, VII b, c, d, e, f, g, h, j , k, VIII, IX, X ; CECAF 34.1.1 (EC-zone), for haddock in the waters of ICES divisions III a, III b, c, d (EC-zone), for whiting in the waters of ICES divisions III a, VII a and VII b, c, d, e, f, g, h, j, k, of plaice in the waters of ICES divisions III a Skagerrak, VII a and VII h, j, k, for common sole in the waters of ICES divisions III a, III b, c, d (EC-zone), VII a, VII h, j, k, and VIII a, b, for hake in the waters of ICES divisions Vb (EC-zone), VI, VII, XII, XIV (*) and VIII a, b, d, e, for anglerfish in the waters of ICES divisions V b (EC-zone), VI, XII, XIV and VII and for sprat in the waters of ICES divisions VII d, e by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the above mentioned vessels after the date of application of this Regulation. whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas the quotas of cod in the waters of ICES divisions III a Skagerrak, VII a, VII b, c, d, e, f, g, h, j, k, VIII, IX, X ; CECAF 34.1.1 (EC-zone), of haddock in the waters of ICES divisions III a, III b, c, d (EC-zone), of whiting in the waters of ICES divisions III a, VII a and VII b, c, d, e, f, g, h, j, k, of plaice in the waters of ICES divisions III a Skagerrak, VII a and VII h,j,k, of common sole in the waters of ICES divisions III a, III b, c, d (EC-zone), VII a, VII h, j, k, and VIII a, b, of hake in the waters of ICES divisions Vb (EC-zone), VI, VII, XII, XIV (*) and VIII a, b, d, e, of anglerfish in the waters of ICES divisions V b (EC-zone), VI, XII, XIV and VII and of sprat in the waters of ICES division VII d, e allocated to the Netherlands for 1991 have been exhausted by exchanges of quotas ; whereas the Netherlands have prohibited fishing for these stocks as from 1 January 1991 ; whereas it is therefore necessary to abide by that date ; Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. ( ¢) OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. f) OJ No L 378, 31 . 12. 1990, p. 1 . It shall apply with effect from 1 January 1991 . No L 72/32 Official Journal of the European Communities 19. 3. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1991 . For the Commission Manuel MARlN Vice-President